DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesley et al. (US Patent Publication 20030023274 A1). 
As to claim 1, Chesley et al. discloses an electrode pad cartridge (electrode package, depicted as 16 in Figure 4, for example) comprising: first and second defibrillation electrode pads (pair of electrodes, depicted as 40 in Figure 4); a tray that carries the defibrillation electrode pads (see Figure 4), the tray (depicted as 24 in Figures 4 and 5) including a base plate and drawer walls (receptacle portion, depicted as 28 in Figure 4) that extend outward from a 
As to claim 2, Chesley et al. discloses each electrode pad has an associated pad wires electrically coupled thereto (e.g., paragraph 23) and the tray further includes an exit feature (notch, depicted as 34 in Figure 4) through which the pad wires pass (see Figure 4).
As to claim 3, Chesley et al. discloses comprising a filler material (connector, depicted as 36 in Figure 4) that fills at least a portion of the exit feature (e.g., paragraph 22), wherein the foil is also secured to the filler material such that the filler material further helps form the sealed drawer chamber (e.g., paragraphs 22 and 25-26).
As to claim 6, Chesley et al. discloses the exit feature (notch, depicted as 34 in Figure 4) includes an opening in at least one of the drawer walls (see Figure 4) and a channel through which the connector cables pass (see Figures 4-5).
As to claim 7, Chesley et al. discloses the foil includes a pull tab (tab, depicted as 52 in Figure 4) that extends outside of a footprint of the drawer walls to facilitate tearing the foil off of at least portions of the drawer side walls to expose the defibrillation pads during user of the defibrillation pads (e.g., paragraphs 25-26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chesley et al. (US Patent Publication 20030023274 A1). 
As to claim 4, Chesley et al. discloses a filler material which the examiner considers the connector (depicted as 36 in Figure 4, as stated above) but is silent as to the material of the connector. Chesley et al. discloses the invention substantially as claimed but does not explicitly disclose the filler material (or connector) is formed from a thermoplastic resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP 2144.07). Furthermore, thermoplastics are extremely well known materials in the medical device art. As such, the modification of the connector material to a thermoplastic material would have been obvious to one having ordinary skill in the art at the time the invention was made in order to provide the predictable results of customizing the manufacture of the connector. 
As to claim 8, Chesley et al. discloses the invention substantially as claimed with an adhesive securing the foil to the rim of the tray (e.g., paragraphs 25-26) but does not explicitly . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chesley et al. (US Patent Publication 20030023274 A1) in view of Doering et al. (US Patent Publication 20170131167 A1). Chesley et al. discloses the invention substantially as claimed with the electrode pad cartridge but does not explicitly disclose the incorporation of a wire comb positioned at the exit feature. Doering et al. discloses the employment of a wire comb (e.g., paragraph 9) to ensure the alignment of the wires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode pad cartridge of Chesley et al. to incorporate a wire comb as disclosed by Doering et al. in order to provide the predictable results of ensuring the alignment of wires (e.g., Doering, paragraph 8). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792